Argued May 26, 1924.
Plaintiff recovered a verdict against defendant railway company for personal injuries due to its alleged negligence; a new trial was granted and this appeal followed.
In its opinion in support of the order here complained of, the court below states, inter alia: "Without taking up all of the reasons submitted, we think, for the fourth reason [urged by defendant, that the case lacks "evidence from which the jury could properly find either the plaintiff's reasonable expectation of life, or diminution, if any, of earning power"], if for no other, a new trial must be granted. The testimony discloses nothing from which the jury could find the reasonable expectation of *Page 205 
life of plaintiff or the diminution, if any, of her earning power. [She] testified that her age was thirty years, but there is no testimony as to her condition of health at the time of the trial or before; nothing with respect to her habits, [and] no tables of mortality." While, of course, the physical appearance of an adult plaintiff presents strong evidence in itself of her condition of health, from which conclusions may be drawn as to her expectancy of life, yet, where, as here, the trial judge, who saw plaintiff, thinks and says that the proofs are insufficient to sustain a definite finding on that point, or as to the diminution of her earning power caused by the injury suffered, and in effect states that for these reasons he deems it unnecessary to pass on other grounds assigned in support of a motion for a new trial, we will not, under our authorities, hold the sustaining of the motion to be error. See Class  Nachod Brewing Co. v. Giacobello, 277 Pa. 530, where the prior cases on the point here involved are reviewed.
The order appealed from is affirmed.